Citation Nr: 0922337	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a digestive system 
disability, to include post-operative hiatal hernia 
residuals, acid reflux disease, and food allergy.



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to March 
1997, with three additional periods of active duty for 
training, January 6, 1989 to May 11, 1989, February 8, 1991 
to July 13, 1991, and February 18, 1992 to April 17, 1992.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied the benefit 
sought on appeal.  

In November 2005 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that in a December 2005 letter, the Veteran 
contended the removal of his gall bladder was related to his 
digestive system disability.  This issue is referred to the 
RO for appropriate action.


FINDING OF FACT

The Veteran's digestive system disability has been 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a digestive system 
disability have been met.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for a digestive system disorder; a decision at 
this point poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the first element for service connection is met.  At 
the March 2009 VA examination for example, the Veteran was 
diagnosed with gastroesophageal reflux disease status post 
fundoplication procedure, gastroparesis, a paraesophageal 
hernia, status post hemicolectomy, and status post 
cholecystectomy.  The Board notes at the outset that while 
the RO appears to have denied the Veteran's claim due to the 
fact that it is a preexisting condition that was not 
aggravated by service, the Board disagrees.  The Veteran's 
disability here cannot be found to have preexisted service.  
The pertinent regulations provide that every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment. 938 C.F.R. § 3.304(b) (2005). The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  Here, the Veteran's initial 
entrance examination in December 1988 did not note any 
digestive system problems, nor did any subsequent service 
examinations.  There is also no private medical evidence of 
record from prior to the Veteran's periods of military 
service documenting a digestive system problem.  While in a 
June 2006 private medical report of the Veteran's treating 
gastroenterologist, Ronald P. Kotfila, M.D., it was stated 
that hiatal hernias are generally genetic, this is a general 
statement non-specific to the Veteran.  As such, the Board 
does not find his condition was preexisting. 
	
Further, the evidence here supports that the Veteran's 
digestive problems were incurred in and are related to 
service.  In a service treatment record of February 1991 the 
Veteran complained of vomiting, he was diagnosed with a food 
allergy in July 1995, and he again complained of stomach 
cramps, nausea, and diarrhea in July 1996.  Additionally, the 
lay evidence of record supports the in-service incurrence of 
the Veteran's digestive system disorder.  In a letter of 
December 2003 the Veteran's wife stated that she was with him 
while he was in service and that she recalls him being told 
by doctors that he likely had a hiatal hernia.  She stated 
the Veteran would routinely go through bottles of Rolaids and 
Pepto Bismol and that he was taken to the hospital on at 
least two occasions for his heartburn and severe stomach 
cramps.  The Board is further persuaded by the opinion of the 
Veteran's treating gastroenterologist, Dr. Kotfila, who 
relates the Veteran's current condition to service.  In a 
June 2006 letter, Dr. Kotfila stated, "[i]t is highly likely 
that he suffered with his hiatal hernia and the related 
symptoms during his military service."  Although there was 
no diagnosis of a hiatal hernia in service, Dr. Kotfila 
concluded that the Veteran's heartburn and indigestion from 
that time were likely related to the hernia.

The evidence to the contrary includes two non-opinions 
rendered by one VA physician.  On VA examination in April 
2006, a VA examiner concluded, "it is not possible to say 
that his current symptoms are related to the Veteran's 
military service without resorting to speculation."  This 
opinion was rendered without a review of the claims file.  In 
March 2009, the same VA examiner reviewed the claims file, 
and similarly concluded, "it is not possible to determine 
whether the Veteran had symptoms of reflux while on active 
duty since the records do not confirm this."  Given the lay 
evidence above and the opinion of the Veteran's treating 
gastroenterologist, the Board finds the VA examiner's 
reliance on the lack of diagnosis in the service treatment 
records is not persuasive.  

As such, the evidence supports that the Veteran's current 
digestive system disorder was incurred in service and is 
related to service.  Accordingly, the claim is granted. 
ORDER


Service connection for a digestive system disability is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


